
	
		II
		110th CONGRESS
		2d Session
		S. 2792
		IN THE SENATE OF THE UNITED STATES
		
			April 1 (legislative
			 day, March 13), 2008
			Mr. Graham (for himself,
			 Mr. Ensign, and Mr. Martinez) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  deduction for the travel expenses of a taxpayer’s spouse who accompanies the
		  taxpayer on business travel.
	
	
		1.Restoration of deduction for
			 travel expenses of spouse, etc. accompanying taxpayer on business
			 travel
			(a)In
			 GeneralSubsection (m) of section 274 of the Internal Revenue
			 Code of 1986 (relating to additional limitations on travel expenses) is amended
			 by striking paragraph (3).
			(b)Effective
			 DateThe amendment made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
